[All counsel listed on signature page]




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
___________________________________________
                                            )
IN RE KONINKLIJKE PHILIPS                   )                 Case No. 4:18-cv-1885-HSG-EDL
PATENT LITIGATION                           )
                                            )                 JURY TRIAL DEMANDED
                                            )
                                            )                 STIPULATED REQUEST FOR ORDER
                                            )                 REGARDING DISCOVERY INTO
                                            )                 DOCUMENTS PRODUCED BY
                                            )                 PHILIPS IN DECEMBER 2018 AND
                                            )                 RELATED SUBJECT MATTER
                                            )
                                            )                 Judge: Hon. Haywood S. Gilliam, Jr.
___________________________________________ )


       Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (“Philips”), and Defendants Acer
Inc. and Acer America Corporation (“Acer”), ASUSTek Computer, Inc. and ASUS Computer
International (“ASUS”), YiFang USA, Inc. d/b/a/ E-Fun, Inc. (“YiFang”), HTC Corporation and HTC
America, Inc. (“HTC”), and Intervenor-Plaintiffs and Counterclaim Defendants Microsoft Corporation
and Microsoft Mobile, Inc. (“Microsoft”) (collectively “Defendants”), respectfully file this stipulated
request to extend the fact discovery deadline in this action, currently January 4, 2019, for the limited
purpose of taking the discovery described below.
       WHEREAS, Philips produced documents on December 14 and 19, 2018, relating to a confidential
agreement executed by Philips and another party;



                                                        –1–                 Case No. 18-cv-1885-HSG-EDL
           STIPULATED REQUEST FOR ORDER REGARDING DISCOVERY INTO DOCUMENTS PRODUCED BY PHILIPS
        WHEREAS, Defendants sought further discovery regarding the subject matter of these documents,
specifically including the following requests:
        •      Three requests for production (Acer/ASUS nos. 101-103, HTC nos. 38-40);
        •      One interrogatory (Acer/ASUS no. 8, HTC no. 16);
        •      One request for admission (Acer/ASUS no. 47, HTC no. 49); and
        •      Three Rule 30(b)(6) deposition topics (Acer/ASUS nos. 120-122, HTC nos. 121-123);
        WHEREAS, Philips has agreed to respond to these requests, subject to its objections, including
designating witnesses for the deposition topics, by January 21, 2019;
        WHEREAS, Philips has conducted an investigation and on that basis believes that documents
responsive to these requests are subject to European privacy laws which may delay collection and
production of the documents;
        WHEREAS, Defendants take no view on this point at this time;

        WHEREAS, Philips has agreed to produce documents, subject to its objections, on a rolling basis,
and to complete its responsive document production by February 4, 2019;

        WHEREAS, Acer, ASUS, and Microsoft have asked Philips to further supplement their existing
discovery under Rule 26(e) in light of this issue, specifically including the following requests:
        •      Nine requests for production (Defendants’ common nos. 7-12, Acer/ASUS’ nos. 24, 25,
               Microsoft’s nos. 1, 30); and
        •      One common interrogatory (Defendants’ common no. 2);

        WHEREAS, Philips has agreed to supplement its document production in response to these
requests, subject to its objections, on a rolling basis, and to complete its supplementation by February 4,
2019;

        WHEREAS, under Judge Laporte’s Order regarding Discovery Procedures, Docket No. 391,
Philips’ privilege log (if any) regarding this matter would be due on February 4, 2019;
        WHEREAS, but due to possible delay in collecting documents as a result of European privacy
laws, Philips requests an extension of the deadline for Philips’ privilege log until February 11, 2019;
        WHEREAS, Defendants do not oppose this requested extension;
        WHEREAS, fact discovery in these actions closed on January 4, except as extended by the Court;

                                                        –2–                 Case No. 18-cv-1885-HSG-EDL
            STIPULATED REQUEST FOR ORDER REGARDING DISCOVERY INTO DOCUMENTS PRODUCED BY PHILIPS
       WHEREAS, the parties agree that the Court should extend the fact discovery deadline regarding
this matter until February 22, 2019;
       WHEREAS, Defendants previously sought an extension of fact discovery, Docket No. 588, but
will hereby withdraw that motion in favor of this stipulation, without prejudice to re-filing it should the
Court deny this stipulation;
       WHEREAS, under Civ. L.R. 6-2(a)(3), the parties confirm that this requested extension of the fact
discovery deadline will not impact any other deadlines in these cases;
       WHEREAS, under Civ. L.R. 6-2(a)(2), the parties report that the parties have made and the Court
has approved three previous stipulations seeking to modify the schedule in these cases, two granting
Philips’ unopposed request for an additional week of time to file reply briefs supporting its motion to
partially consolidate these matters, and one granting Defendants’ unopposed motion for a letter rogatory,
Docket Nos. 464, 465, 582;

       WHEREAS, under Civ L.R. 6-2(a)(2), the parties report that the parties have sought and the Court
has yet to approve one previous stipulation seeking to modify the schedule in these cases to extend fact
discovery for the depositions of certain individuals and entities, Docket No. 586;

       WHEREAS, the parties also sought additional extensions of time from the District of Delaware
before transfer of these actions to this Court, but have not reported those here because they do not believe
Civ. L.R. 6-2(a)(2) calls for them;

       NOW, THEREFORE, the parties hereby stipulate to the following deadlines, and request entry of
them by the Court:
       1.      Philips shall respond to Defendants’ additional discovery requests, subject to its objections,
including designating witnesses for the deposition topics, by January 21, 2019;
       2.      Philips shall provide its document production in response to Defendants’ additional
discovery requests, subject to its objections, on a rolling basis, and shall complete this production by
February 4, 2019;
       3.      Philips shall supplement under Rule 26(e) in response to Defendants’ existing discovery
requests related to this subject matter, subject to its objections, on a rolling basis, and shall complete this
supplementation by February 4, 2019;

                                                          –3–                 Case No. 18-cv-1885-HSG-EDL
            STIPULATED REQUEST FOR ORDER REGARDING DISCOVERY INTO DOCUMENTS PRODUCED BY PHILIPS
       4.      Philips shall log any responsive documents or information it withholds regarding this
matter by February 11, 2019;
       5.      Fact discovery regarding this matter shall close on February 22, 2019; and
       6.      Defendants’ Motion Under Civ. L.R. 6-3 to Extend Discovery for a Limited Purpose,
Docket No. 588, and related Motion for Administrative Relief Seeking Immediate Decision, Docket No.
589, are denied as moot.
       IT IS SO STIPULATED.
Date: January 9, 2019                                       Respectfully submitted,

                                                            /s/ Michael Sandonato
Chris Holland (Bar No. 164053)                              Michael Sandonato (pro hac vice)
Lori L. Holland (Bar No. 202309)                            John Carlin (pro hac vice)
HOLLAND LAW LLP                                             Christopher Gerson (pro hac vice)
220 Montgomery Street, Suite 800                            Natalie Lieber (pro hac vice)
San Francisco, California, 94104                            Jonathan M. Sharret (pro hac vice)
+1 (415) 200-4980                                           Daniel Apgar (pro hac vice)
+1 (415) 200-4989 facsimile                                 Jaime Cardenas-Navia (pro hac vice)
cholland@hollandlawllp.com                                  Sean M. McCarthy (pro hac vice)
                                                            Robert Pickens (pro hac vice)
                                                            Caitlyn Bingaman (pro hac vice)
                                                            Joyce Nadipuram (pro hac vice)
                                                            VENABLE LLP
                                                            1290 Avenue of the Americas
                                                            New York, New York, 10104
                                                            +1 (212) 218-2100
                                                            +1 (212) 218-2200 facsimile
                                                            philipsprosecutionbar@venable.com

Attorneys for Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation




                                                      –4–                Case No. 18-cv-1885-HSG-EDL
            STIPULATED REQUEST FOR ORDER REGARDING DISCOVERY INTO DOCUMENTS PRODUCED BY PHILIPS
                                                       ______________________________
Bruce Genderson (pro hac vice)                         Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                             Patrick M. Shields (Bar No. 204739)
Aaron Maurer (pro hac vice)                            Patrick A. Fitch (Bar No. 321493)
David Krinsky (pro hac vice)                           Erika H. Warren (Bar No. 295570)
Andrew Trask (pro hac vice)                            Amy M. Bailey (Bar No. 313151)
Kyle Thomason (pro hac vice)                           WARREN LEX LLP
Christopher A. Suarez (pro hac vice)                   2261 Market Street, No. 606
WILLIAMS & CONNOLLY LLP                                San Francisco, California, 94110
725 Twelfth Street, N.W.                               +1 (415) 895-2940
Washington, D.C., 20005                                +1 (415) 895-2964 facsimile
+1 (202) 434-5000                                      18-1885@cases.warrenlex.com
+1 (202) 434-5029 facsimile
viceroy@wc.com

Attorneys for Defendants Acer, Inc., Acer America Corp., ASUSTeK Computer Inc., and ASUS Computer
International


Kai Tseng (Bar No. 193756)                              Michael J. Newton (Bar No. 156225)
Hsiang (“James”) H. Lin (Bar No. 241472)                Sang (Michael) Lee (pro hac vice)
Craig Kaufman (Bar No. 159458)                          ALSTON & BIRD LLP
TECHKNOWLEDGE LAW GROUP LLP                             2200 Ross Avenue, Suite 2300
100 Marine Parkway, Suite 200                           Dallas, Texas, 75201
Redwood Shores, California, 94065                       +1 (214) 922-3400
+1 (650) 517-5200                                       +1 (214) 922-3899 facsimile
+1 (650) 226-3133 facsimile                             asus-philips@alston.com
acer.philips-tklgall@tklg-llp.com
                                                        Attorneys for Defendants ASUSTeK Computer
Attorneys for Defendants Acer, Inc.                     Inc. and ASUS Computer International
and Acer America Corporation


____/s/ John Schnurer
John Schnurer (Bar No. 185725)                          Ryan McBrayer (pro hac vice)
Kevin Patariu (Bar No. 256755)                          Jonathan Putman (pro hac vice)
Ryan Hawkins (Bar No. 256146)                           Antoine McNamara (Bar No. 261980)
Louise Lu (Bar No. 256146)                              Stevan Stark (pro hac vice to be filed)
Vinay Sathe (Bar No. 256146)                            PERKINS COIE LLP
PERKINS COIE LLP                                        1201 Third Avenue, Suite 4900
11988 El Camino Real, Suite 350                         Seattle, Washington, 98101
San Diego, California, 92130                            +1 (206) 359-8000
+1 (858) 720-5700                                       +1 (206) 359-9000 facsimile
+1 (858) 720-5799 facsimile
htc-philipsperkinsservice@perkinscoie.com

Attorneys for Defendants HTC Corp. and HTC America, Inc.


                                                  –5–                 Case No. 18-cv-1885-HSG-EDL
          STIPULATED REQUEST FOR ORDER REGARDING DISCOVERY INTO DOCUMENTS PRODUCED BY PHILIPS
/s/ Christina McCullough
Judith Jennison (Bar No. 165929)                           Tiffany P. Cunningham (pro hac vice)
Christina McCullough (Bar No. 245944)                      PERKINS COIE LLP
PERKINS COIE LLP                                           131 South Dearborn, Suite 1700
1201 Third Avenue, Suite 4900                              Chicago, Illinois, 60603
Seattle, Washington, 98101                                 +1 (312) 324-8400
+1 (206) 359-8000                                          +1 (312) 324-9400 facsimile
+1 (206) 359-9000 facsimile                                msft-philipsteam@perkinscoie.com

Chad Campbell (Bar No. 258723)                             Patrick McKeever
PERKINS COIE LLP                                           PERKINS COIE LLP
2901 North Central Avenue, Suite 2000                      11452 El Camino Real, Suite 300
Phoenix, Arizona, 85012                                    San Diego, California, 92130-2080
+1 (602) 351-8000                                          +1 (858) 720-5722
+1 (602) 648-7000 facsimile                                +1 (858) 720-5822 facsimile

Attorneys for Intervenor-Plaintiff/Counterclaim Defendants-in-Intervention Microsoft Corp. and
Microsoft Mobile, Inc.



/s/ Lucian C. Chen
Lucian C. Chen (pro hac vice)                              Michael Song (Bar No. 243675)
Wing K. Chiu (pro hac vice)                                LTL ATTORNEYS LLP
LUCIAN C. CHEN, ESQ. PLLC                                  300 South Grand Avenue, 14th Floor
One Grand Central Place                                    Los Angeles, California, 90071
60 East 42nd Street, Suite 4600                            +1 (213) 612-8900
New York, New York, 10165                                  +1 (213) 612-3773 facsimile
+1 (212) 710-3007                                          michael.song@ltlattorneys.com
+1 (212) 501-2004 facsimile
lucianchen@lcclegal.com

Attorneys for Defendant YiFang USA, Inc. D/B/A E-Fun, Inc.




PURSUANT TO STIPULATION, IT IS SO ORDERED.


Date: ____________________________
               1/9/2019                                    ________________________________
                                                           HON. HAYWOOD S. GILLIAM, JR.
                                                           United States District Judge




                                                     –6–                Case No. 18-cv-1885-HSG-EDL
          STIPULATED REQUEST FOR ORDER REGARDING DISCOVERY INTO DOCUMENTS PRODUCED BY PHILIPS
